 1   SHAWN N. ANDERSON
     United States Attorney
 2   MIKEL W. SCHWAB
     JESSICA F. WESSLING
 3   Assistant U.S. Attorneys
     Sirena Plaza, Suite 500
 4
     108 Hernan Cortez Avenue
 5   Hagåtña, Guam 96910
     PHONE: (671) 472-7332
 6   FAX: (671) 472-7215
     Attorneys for the United States of America
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                                  FOR THE TERRITORY OF GUAM
 9
      UNITED STATES OF AMERICA,                    CIVIL CASE NO. 19-00002
10
                            Plaintiff,
11
              vs.
12
      2008 BLACK MERCEDES BENZ G55, VIN NO.
13    WDCYR71E58X175031, GUAM LICENSE
      PLATE NO. MG2342;
14
      2015 SILVER LEXUS LX570, VIN NO.
15    JTJHY7AX9F4179413, GUAM LICENSE PLATE
      NO. SR2865;
16
      $22,510.60 IN U.S. CURRENCY SEIZED FROM
17    COAST 360 FEDERAL CREDIT UNION BANK
      VALUE CHECKING ACCOUNT FOR
18    ACCOUNTING NO. ENDING IN LAST FOUR
      DIGITS 4764, HELD IN THE NAMES OF            VERIFIED COMPLAINT FOR
      RAYMOND J. MARTINEZ AND JUANITA              FORFEITURE IN REM
19
      MARIE Q. MOSER,
20    $9,016 IN U.S. CURRENCY,
21    $1,801 IN U.S. CURRENCY,
22    2013 YELLOW SUZUKI HAYABUSA
      GSX1300RAZL3, VIN NO.
23    JS1GX72B3D2100292, and

24    LADY’S PLATINUM RING WITH ONE
      ROUND BRILLIANT CUT DIAMOND 2.95
25    CARATS (ESTIMATED),

26                            Defendants.

     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 1
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 1 of 17
 1          Plaintiff, United States of America, by its attorneys, Shawn N. Anderson, United States

 2   Attorney for the Districts of Guam and the Northern Mariana Islands, Jessica F. Wessling and
 3   Mikel W. Schwab, Assistant U.S. Attorneys, bring this complaint and allege as follows in
 4
     accordance with Supplemental Rule G(2) of the Supplemental Rules for Admiralty or Maritime
 5
     Claims and Asset Forfeiture Actions, Federal Rules of Civil Procedure (hereafter the
 6
     “Supplemental Rules”):
 7
                  NATURE OF THE ACTION AND THE DEFENDANTS IN REM
 8
        1. The United States alleges the following upon information and belief for its claims against
 9
     the above-captioned defendant properties for violations of 21 U.S.C. § 881(a)(6) and 18 U.S.C.
10

11   §§ 1981(a)(1)(A), 1956(a)(1)(B) and 1957.

12                                   THE DEFENDANTS IN REM

13      2. The defendants in rem include the following:

14              a. 2008 Black Mercedes Benz G55, VIN No. WDCYR71E58X175031,
                   seized on June 6, 2015, bearing a Guam license plate number MG2342
15
                   and registered to Raymond J. Martinez (“Martinez”) (hereafter “defendant
                   Mercedes”);
16

17              b. 2015 Silver Lexus LX570, VIN No. JTJHY7AX9F4179413, seized on
                   June 11, 2015, bearing Guam license plate number SR2865 and registered
18                 to Martinez and Juanita M. Quitugua Moser (“Moser”) (hereafter
                   “defendant Lexus”);
19
                c. $22,510.60 in U.S. currency, which was seized on June 9, 2015, from the
20                 Coast 360 Federal Credit Union Bank Value Checking Account for the
                   account ending in the last four digits 4764 under the names of Martinez
21                 and Moser (hereafter “defendant Coast360 funds”);
22
                d. $9,016.00 in U.S. currency, which was seized on June 5, 2015, from the
23                 residence of Martinez and Moser on Gov. Carlos Camacho Road
                   (hereafter “defendant $9,016”);
24
                e. $1,801 in U.S. currency, which was seized on June 5, 2015, from the
25                 interior of a Toyota van located at Martinez and Moser’s residence on
                   Gov. Carlos Camacho Road (hereafter “defendant $1,801”);
26

     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 2
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 2 of 17
 1              f. 2013 Suzuki Hayabusa GSX1300RAZL3, VIN No. JS1GX72B3D2100292,
                   registered in California to Martinez, which was seized on June 6, 2015,
 2                 from the residence of Martinez and Moser on Belmont Avenue (hereafter
                   “defendant Suzuki”); and
 3
                g. Lady’s platinum ring with one round brilliant cut diamond, 2.95 carats
 4
                   estimated, seized for forfeiture on July 14, 2015 (hereafter “defendant
 5                 diamond ring”)

 6   (hereafter collectively referred to as “defendant properties”). The defendant Lexus is currently

 7   in the custody of the U.S. Drug Enforcement Agency (“DEA”). The remaining defendant

 8   properties are currently in the custody of the U.S. Department of Homeland Security (“HSI”),
 9   Customs and Border Protection (“CBP”). All of the defendant properties were seized on land in
10
     the District of Guam.
11
                                     JURISDICTION AND VENUE
12
        3. Plaintiff brings this action in rem in its own right to forfeit and condemn the defendant
13
     properties. This Court has jurisdiction over an action commenced by the United States under 28
14
     U.S.C. § 1345, over an action for forfeiture under 28 U.S.C. § 1355(a), and over this particular
15
     action under 21 U.S.C. § 881.
16

17      4. This Court has in rem jurisdiction over the defendant properties under 28 U.S.C.

18   § 1355(b)(1).

19      5. Venue is proper in this district pursuant to 28 U.S.C. §§ 1355(b)(1) and 1395 and 21

20   U.S.C. § 881(j).
21
                                       BASIS FOR FORFEITURE
22
        6. The defendant properties are subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6), as
23
     moneys, negotiable instruments, securities, or other things of value furnished or intended to be
24
     furnished by any person in exchange for a controlled substance or listed chemical in violation of
25
     Subchapter I, Chapter 13 of Title 21, United States Code; as proceeds traceable to such an
26

     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 3
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 3 of 17
 1   exchange; and/or as moneys, negotiable instruments, and securities used or intended to be used

 2   to facilitate any violation of Subchapter I, Chapter 13 of Title 21, United States Code. The
 3   defendant Mercedes, defendant Lexus, defendant Coast360 funds, defendant $9,016, defendant
 4
     $1,801, defendant Suzuki and defendant diamond ring are subject to forfeiture pursuant to 18
 5
     U.S.C. § 981(a)(1)(A) as personal property involved in a transaction in violation of 18 U.S.C.
 6
     §§ 1956(a)(1)(B) and 1957.
 7
                                                  FACTS
 8
        7. From approximately 2013 to 2015, Raymond J. Martinez (hereafter “Martinez”) and
 9
     Juanita M. Quitugua Moser (hereafter “Moser”) engaged in the trafficking of narcotics, including
10

11   crystal methamphetamine (“methamphetamine”) and marijuana. During this time, Martinez and

12   Moser reported no income to the Guam Department of Revenue and Taxation or the Internal

13   Revenue Service, nor were they gainfully employed.

14      8. On or about July 9, 2014, Transportation Security Administration (“TSA”) contacted
15
     HSI, CBP and the Bulk Cash Smuggling Center in connection with suspicious financial activity
16
     of Martinez. Martinez presented at TSA at Guam International Airport (“GIA”) and reported he
17
     was carrying $50,000 in U.S. currency, but did not file a FinCen Form 105 with a CBP officer.
18
     TSA permitted Martinez to continue his travel to Japan, with a final destination of Los Angeles,
19
     California. As a result of this encounter, HSI on Guam commenced a financial investigation of
20
     Martinez.
21

22
        9. Upon arriving at the Los Angeles International Airport (“LAX”), CBP conducted

23   a secondary search of Martinez and his party, which included Moser, Moser’s mother Genedine

24   Q. Moser, Martinez’s adult child, and Moser’s minor child. The secondary search revealed that

25   Martinez was actually carrying $100,000 in U.S. currency, not $50,000 as he reported to TSA on

26   Guam. Martinez completed a FinCen Form 105 at this time. At secondary inspection, Martinez
     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 4
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 4 of 17
 1   claimed that he worked for Calvo’s Insurance Company and that he imported, restored, and sold

 2   vehicles. Martinez also claimed that he had recently sold a 2006 Hummer for $100,000 cash and
 3   that he had planned to bring a Mercedes Benz Sports Utility Vehicle (“SUV”) to Guam.
 4
     Martinez provided suspicious information regarding his alleged employment at Calvo’s
 5
     Insurance Company and the details of his purchase and resale of the Hummer. Subsequently,
 6
     HSI discovered information indicating that Martinez may not have actually sold the 2006
 7
     Hummer for $100,000.
 8
        10. Early in its investigation, HSI received information that Martinez and Moser, though
 9
     both unemployed, enjoyed a lavish lifestyle, were involved in an indoor marijuana grow
10

11   operation and were associated with a Guam drug trafficking organization that distributes

12   methamphetamine in southern Guam.

13      11. HSI also discovered, through its investigation, that in 2013, Martinez and Moser had

14   purchased ten (10) pounds of methamphetamine from their source in California. Martinez and
15
     Moser directed Martinez’s cousin in California to sell the methamphetamine.
16
        12. A portion of the money Martinez and Moser obtained from selling the ten pounds of
17
     methamphetamine was used during the July 2014 trip to California to purchase the defendant
18
     Mercedes from Eurocar in Costa Mesa, California. During this trip, Martinez also purchased a
19
     2013 Suzuki Hayabusa GSX1300 motorcycle (defendant Suzuki) and a 2014 Suzuki Hayabusa
20
     GSX1300 from Motorini Inc. in Inglewood, California. Martinez purchased the defendant
21
     Mercedes for $79,888, with a $20,000 cash deposit (with remaining balance due in three weeks)
22

23   and the two motorcycles were purchased for $12,000 and $13,000 respectively. The defendant

24   Mercedes and defendant Suzuki were transported to Guam by Triple B Forwarders and later

25   seized by HSI during the execution of a search warrant of Martinez’s and Moser’s homes the

26   following year.
     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 5
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 5 of 17
 1       13. On July 25, 2014, HSI conducted an outbound examination on Martinez and his party,

 2   including Moser, Moser’s mother, Martinez’s adult child and Moser’s minor child. The
 3   examination produced documents, including records relating to the purchase of the defendant
 4
     Mercedes, the two Suzuki Hayabusa GSX1300 motorcyles, and documentation showing that
 5
     Martinez and Moser stayed in a rented vacation home in San Diego, California at $400 a night.
 6
     Records indicate that Martinez, Moser, and their party traveled roundtrip between Guam and Los
 7
     Angeles, California, in business class with the tickets totaling $15,493.29.
 8
         14. On September 19, 2014, Martinez and two males traveled from Guam to the Philippines.
 9
     A CBP inspection at the Guam airport of the three males revealed that they were traveling with a
10

11   total of $24,650 cash, with each male carrying just under the $10,000 FinCen reporting

12   requirement.

13       15. On or about December 3, 2014, Martinez and Moser traveled again to Los Angeles,

14   California. On or about December 8, 2014, Martinez withdrew $15,005 from a Coast360 Value
15
     Checking Account (for account ending in 4764) that he shares with Moser and converted the
16
     funds into a $15,000 cashier’s check at SCE Federal Credit Union. On or about December 9,
17
     2014, Martinez purchased for Moser a diamond ring, described as 2.14 carats in the diamond
18
     analysis report that was included with a receipt showing that $22,000 was paid in cash. 1 Moser
19
     then mailed the cashier’s check and documents pertaining to the diamond ring purchase
20
     (including a receipt showing the alleged weight of the diamond) via FedEx to Guam, and the
21

22
     package, which was addressed to Martinez, arrived on December 14, 2014 – two days after their

23   return to Guam.

24       16. On April 10, 2015, Martinez and Moser purchased the defendant Lexus from the Atkins

25
     1
26    An independent appraisal of the diamond ring after it was seized described the ring as a 2.95 carat (estimated)
     diamond ring.
     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 6
                    Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 6 of 17
 1   Kroll dealership on Guam. Initially, Martinez approached a friend, Carlo Dela Cruz (“Dela

 2   Cruz”), to purchase the Lexus for him under the guise that Dela Cruz’s assistance was needed
 3   because he knew more about cars. At Martinez’s instruction, Dela Cruz picked up a shopping
 4
     bag containing $50,000 in cash from Martinez’s father, Raymond Antonio Martinez. Upon
 5
     hearing that Martinez was being monitored and that the money could be drug money, Dela Cruz
 6
     declined to purchase the car in his own name and attempted to return the money. Upon request
 7
     by Martinez’s father to be reimbursed with checks, Dela Cruz gave Martinez’s father two checks
 8
     in the amount of $25,000 on two successive occasions. After the failed attempt to have Dela
 9
     Cruz purchase the car, Martinez and Moser bought the defendant Lexus themselves for a total of
10

11   $81,914, of which $75,000 was paid with a cashier’s check. HSI traced the source of the

12   $75,000 cashier’s check. It originated from a personal checking account under Martinez’s father

13   name at Bank of Guam, an account ending in 2483 - the same checking account where the two

14   $25,000 checks from Carlo Dela Cruz were deposited.
15
        17. In early May 2015, Henry Alvendia (“Alvendia”), a personal friend of Martinez and
16
     Moser and a then-Guam Customs and Quarantine Agency officer, began cooperating in HSI’s
17
     investigation. Alvendia reported via interview that in 2013, Martinez and Moser invited him to
18
     their home and talked to him about bringing drug-loaded vehicles into Guam. Martinez and
19
     Moser inquired about the best ways to conceal drugs in vehicles and offered Alvendia a
20
     percentage and a vehicle for assisting with the drug smuggling scheme.
21
        18. Alvendia also reported that sometime in mid-2014, Martinez and Moser contacted
22

23   Alvendia to inquire about the regulations concerning the transportation of money in and out of

24   Guam. Alvendia advised them to bring supporting documentation for the money when traveling.

25      19. Alvendia established contact with the defendants on or about May 1, 2015, and met with

26   them the following day. They discussed the best way to transport drugs into Guam, including
     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 7
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 7 of 17
 1   concealing them in shipped vehicles or disguising them in water softener buckets, and how to

 2   prevent detection by Guam Customs and Quarantine Agency’s x-ray machine. They discussed
 3   that Karleen Harker, Martinez’s mother in California, introduced them to their drug supplier in
 4
     California. They also discussed how Martinez had contacts in Mexico who advised him how to
 5
     smuggle drugs in vehicles. Martinez and Moser told Alvendia that they still had $80,000 in
 6
     California from a previous transaction in which Martinez’s cousin sold the drugs. They
 7
     discussed how much methamphetamine could be purchased with $80,000 (at least 10-12
 8
     pounds). They agreed to continue planning how to smuggle methamphetamine into Guam.
 9
        20. On May 5, 2015, Martinez and Moser met with Alvendia and discussed in detail how to
10

11   smuggle in the methamphetamine from California to Guam using five-pound water softener

12   buckets to conceal the drugs, under the cover story that Alvendia was building a Jacuzzi. They

13   discussed their respective roles in the scheme (including Martinez’s role to pack the

14   methamphetamine in the buckets), Martinez’s and Moser’s travel dates to California to purchase
15
     the methamphetamine, how to communicate with each other, and Alvendia’s compensation for
16
     his part in the scheme.
17
        21. On May 12, 2015, Martinez and Moser met with Alvendia again to further discuss the
18
     details of the drug smuggling plan. Specifically, they discussed where to buy the water softener
19
     buckets, and other Jacuzzi-related items needed to disguise the drugs, the fake labels to be used
20
     on the buckets, how much methamphetamine would be transported, when to meet in California
21
     (June 4, 2015), where Martinez and Moser would be in California, how to communicate using
22

23   burner phones (pre-paid mobile phones that are easily disposed and are not linked to a specified

24   user), and how to ship the water softener buckets and Jacuzzi equipment to Guam using Triple B

25   Forwarders. They also discussed Alvendia transporting $15,000 in cash from Guam to

26   California to give to Martinez and Moser for the methamphetamine purchase.
     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 8
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 8 of 17
 1      22. Martinez and Moser met again with Alvendia on May 22, 2015, to discuss the details of

 2   the plan to smuggle methamphetamine into Guam. Martinez gave Alvendia an envelope
 3   containing $15,000 cash, cleaned with Lysol spray, for Alvendia to transport to California and
 4
     give back to Martinez and Moser for purchase of the drugs. They also discussed the purchase of
 5
     six pounds of methamphetamine, which Martinez and Moser would split with Alvendia and help
 6
     him sell.
 7
        23. Martinez and Moser continued to communicate with Alvendia on their burner phones
 8
     leading up to June 4, 2015 - the day they would meet in California. Moser also clarified that
 9
     they had already purchased seven pounds of methamphetamine (not six).
10

11      24. On June 4, 2015, on the way to meet Alvendia to make the exchange of money and

12   methamphetamine concealed in water softener buckets, Martinez and Moser were pulled over for

13   a traffic stop by the Torrance Police Department patrol. The police officers searched the vehicle

14   of Martinez and Moser and found a bucket of Morton System Saver water softening pellets
15
     behind the driver’s seat. Officers also found a second bucket of Morton System Saver water
16
     softening pellets between the two middle bucket seats of the vehicle. Inside each of the buckets
17
     was Morton Rock Salt concealing a heat-sealed bag containing methamphetamine. Martinez and
18
     Moser were arrested, and a lady’s ring, estimated at 2.95 carats in weight (defendant diamond
19
     ring), was collected as personal property and later sent to HSI in Guam for seizure on July 14,
20
     2015.
21
        25. On June 5, 2015, a search and seizure warrant was issued by U.S. Magistrate Judge
22

23   Joaquin Manibusan, Jr., permitting the search of the Martinez’s and Moser’s residence on Gov.

24   Carlos Camacho Road (“Camacho residence”). Later that same day, Judge Manibusan issued a

25   search and seizure warrant permitting the search of the Martinez’s and Moser’s residence on

26   Belmont Avenue (“Belmont residence”).
     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 9
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 9 of 17
 1      26. In the Camacho residence, the agents executing the search and seizure warrant discovered

 2   multiple bundles and bags of money concealed throughout the house and in the vehicles in heat-
 3   sealed plastic bags, purses, zip lock bags, shopping bags and under a mattress. In total, $9,016
 4
     was seized from inside Martinez’s and Moser’s Camacho residence (constituting defendant
 5
     $9,016) and $1,801 was seized from inside vehicles located at the Camacho residence
 6
     (constituting defendant $1,801).
 7
        27. The search of the Camacho residence also resulted in the discovery and seizure of other
 8
     items, including but not limited to an all-terrain vehicle, 16 cell phones, four hard drives, six
 9
     laptops, keys for four vehicles, five handguns and ammunition, indoor marijuana grow
10

11   equipment, books on how to grow marijuana and how to deal with police, a zip lock bag of 46

12   valium pills, a bottle of Vicodin, and records of vehicles purchased under the names of Martinez,

13   Moser and the names of third parties.

14      28. In the search of Martinez’s and Moser’s Belmont residence, the agents found and seized
15
     the defendant Suzuki, indoor marijuana grow equipment, a bag of marijuana leaves, three bags of
16
     marijuana seeds, an all-terrain vehicle, and a laptop, among other items.
17
        29. On June 9, 2015, HSI executed a seizure warrant to seize up to $50,796.10 in cash from
18
     Martinez’s and Moser’s Coast360 checking account ending in 4764. Execution of the seizure
19
     warrant resulted in the seizure of $22,510.60, which constitutes the defendant Coast360 funds.
20
     Records supplied by Coast360 show that from 2014 to 2015, multiple large deposits and checks
21
     ranging up to $30,000 were deposited into Martinez’s and Moser’s checking account, including
22

23   several checks issued to Martinez personally.

24      30. HSI’s investigation of the Coast360 Value Checking Account for the account ending in

25   4764 revealed a $21,000 cashier’s check deposited into the account on November 13, 2014.

26   These funds were traceable to the sale of a 2010 Lexus RX350 by Martinez to Richard
     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 10
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 10 of 17
 1   Tareyama. HSI agents determined that Martinez initially purchased the 2010 Lexus RX350,

 2   VIN number JTJBK1BA6A2005401, from Kingdom Used Car owner Bong Ho Go on
 3   November 18, 2013. HSI’s interview of Mr. Go revealed that Martinez purchased the Lexus
 4
     RX350 for $29,000 in cash. Mr. Go reported that Martinez appeared at the dealership with a
 5
     paper/shopping bag of cash consisting of $20, $50, and $100 bills that were wrapped in rubber
 6
     bands. Mr. Go noted that at least $10,000 of the cash was in $20 denominations. Shortly after
 7
     the purchase, Martinez sold the 2010 Lexus RX350 to Richard Tareyama for $21,000, incurring
 8
     a loss of $8,000.
 9
        31. On June 11, 2015, Calvo’s Insurance reported that there was no record of Martinez
10

11   having been employed at the company.

12      32. On June 10, 2015, Martinez and Moser were indicted in the District Court of Guam

13   resulting in charges of conspiracy to distribute methamphetamine, possession with intent to

14   distribute methamphetamine and conspiracy to commit money laundering. The criminal case
15
     resulted in two mistrials. Martinez and Moser were indicted by the U.S. Attorney’s Office for
16
     the Southern District of California on December 21, 2018, and charged with possession with
17
     intent to distribute methamphetamine.
18
                     FIRST CLAIM FOR RELIEF – DEFENDANT MERCEDES
19                                 [21 U.S.C. § 881(a)(6)]

20      33. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
21   32 above.
22
        34. The defendant Mercedes funds constitute moneys or other things of value furnished or
23
     intended to be furnished in exchange for a controlled substance, all proceeds traceable to such an
24
     exchange and/or were used or intended to be used to facilitate one or more violations of 21
25
     U.S.C. § 841 et seq.
26

     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 11
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 11 of 17
 1      35. As a result of the foregoing, the defendant Mercedes, is subject to forfeiture to the United

 2   States in accordance with 21 U.S.C. § 881(a)(6).
 3
                    SECOND CLAIM FOR RELIEF – DEFENDANT MERCEDES
 4
                                 [18 U.S.C. § 981(a)(1)(A)]

 5      36. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through

 6   32 above.

 7      37. 18 U.S.C. § 981(a)(1)(A) provides for forfeiture of all property, real or personal, involved

 8   in a transaction in violation of 18 U.S.C. §§ 1956 and 1957 of this title, or any property traceable
 9   to such property.
10
        38. As set forth above, the defendant Mercedes was involved in financial transactions in
11
     violation of 18 U.S.C. § 1956(a)(1)(B) and 1957 and are therefore subject to forfeiture.
12
                         THIRD CLAIM FOR RELIEF – DEFENDANT LEXUS
13                                   [21 U.S.C. § 881(a)(6)]

14      39. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
15   32 above.
16
        40. The defendant Lexus funds constitute moneys or other things of value furnished or
17
     intended to be furnished in exchange for a controlled substance, all proceeds traceable to such an
18
     exchange and/or were used or intended to be used to facilitate one or more violations of 21
19
     U.S.C. § 841 et seq.
20
        41. As a result of the foregoing, the defendant Lexus is subject to forfeiture to the United
21

22
     States in accordance with 21 U.S.C. § 881(a)(6).

23                       FOURTH CLAIM FOR RELIEF – DEFENDANT LEXUS
                                    [18 U.S.C. § 981(a)(1)(A)]
24
        42. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
25
     32 above.
26

     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 12
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 12 of 17
 1        43. 18 U.S.C. § 981(a)(1)(A) provides for forfeiture of all property, real or personal, involved

 2   in a transaction in violation of 18 U.S.C. §§ 1956 and 1957 of this title, or any property traceable
 3   to such property.
 4
          44. As set forth above, the defendant Lexus was involved in financial transactions in
 5
     violation of 18 U.S.C. § 1956(a)(1)(B) and 1957 and is therefore subject to forfeiture.
 6
                  FIFTH CLAIM FOR RELIEF – DEFENDANT COAST360 FUNDS
 7                                 [21 U.S.C. § 881(a)(6)]

 8        45. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
 9   32 above.
10
          46. The defendant Coast360 funds constitute moneys or other things of value furnished or
11
     intended to be furnished in exchange for a controlled substance, all proceeds traceable to such an
12
     exchange and/or were used or intended to be used to facilitate one or more violations of 21
13
     U.S.C. § 841 et seq.
14
          47. As a result of the foregoing, the defendant Coast360 funds is subject to forfeiture to the
15

16
     United States in accordance with 21 U.S.C. § 881(a)(6).

17                SIXTH CLAIM FOR RELIEF – DEFENDANT COAST360 FUNDS
                                 [18 U.S.C. § 981(a)(1)(A)]
18
          48. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
19
     32 above.
20
          49. 18 U.S.C. § 981(a)(1)(A) provides for forfeiture of all property, real or personal, involved
21
     in a transaction in violation of 18 U.S.C. §§ 1956 and 1957 of this title, or any property traceable
22

23   to such property.

24        50. As set forth above, the defendant Coast360 funds was involved in financial transactions

25   in violation of 18 U.S.C. § 1956(a)(1)(B) and 1957 and are therefore subject to forfeiture.

26   \\
     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 13
                  Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 13 of 17
 1        SEVENTH CLAIM FOR RELIEF – DEFENDANT $9,016 IN U.S. CURRENCY
                              [21 U.S.C. § 881(a)(6)]
 2
        51. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
 3

 4
     32 above.

 5      52. The defendant $9,016 constitutes moneys or other things of value furnished or

 6   intended to be furnished in exchange for a controlled substance, all proceeds traceable to such an

 7   exchange and/or were used or intended to be used to facilitate one or more violations of 21

 8   U.S.C. § 841 et seq.
 9      53. As a result of the foregoing, the defendant $9,016 is subject to forfeiture to the United
10
     States in accordance with 21 U.S.C. § 881(a)(6).
11
           EIGHTH CLAIM FOR RELIEF – DEFENDANT $1,801 IN U.S. CURRENCY
12                             [21 U.S.C. § 881(a)(6)]

13      54. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through

14   32 above.
15      55. The defendant $1,801 constitutes moneys or other things of value furnished or intended
16
     to be furnished in exchange for a controlled substance, all proceeds traceable to such an
17
     exchange and/or were used or intended to be used to facilitate one or more violations of 21
18
     U.S.C. § 841 et seq.
19
        56. As a result of the foregoing, the defendant $1,801 is subject to forfeiture to the
20
     United States in accordance with 21 U.S.C. § 881(a)(6).
21

22
                       NINTH CLAIM FOR RELIEF – DEFENDANT SUZUKI
                                    [21 U.S.C. § 881(a)(6)]
23
        57. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
24
     32 above.
25
        58. The defendant Suzuki constitutes moneys or other things of value furnished or
26

     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 14
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 14 of 17
 1   intended to be furnished in exchange for a controlled substance, all proceeds traceable to such an

 2   exchange and/or were used or intended to be used to facilitate one or more violations of 21
 3   U.S.C. § 841 et seq.
 4
          59. As a result of the foregoing, the defendant Suzuki is subject to forfeiture to the
 5
     United States in accordance with 21 U.S.C. § 881(a)(6).
 6
                         TENTH CLAIM FOR RELIEF – DEFENDANT SUZUKI
 7                                  [18 U.S.C. § 981(a)(1)(A)]

 8        60. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
 9   32 above.
10
          61. 18 U.S.C. § 981(a)(1)(A) provides for forfeiture of all property, real or personal, involved
11
     in a transaction in violation of 18 U.S.C. §§ 1956 and 1957 of this title, or any property traceable
12
     to such property.
13
          62. As set forth above, the defendant Suzuki was involved in financial transactions
14
     in violation of 18 U.S.C. §§ 1956(a)(1)(B) and 1957 and are therefore subject to forfeiture.
15

16
                 ELEVENTH CLAIM FOR RELIEF – DEFENDANT DIAMOND RING
                                  [21 U.S.C. § 881(a)(6)]
17
          63. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
18
     32 above.
19
          64. The defendant diamond ring constitutes moneys or other things of value furnished or
20
     intended to be furnished in exchange for a controlled substance, all proceeds traceable to such an
21
     exchange and/or were used or intended to be used to facilitate one or more violations of 21
22

23   U.S.C. § 841 et seq.

24        65. As a result of the foregoing, the defendant diamond ring is subject to forfeiture to the

25   United States in accordance with 21 U.S.C. § 881(a)(6).

26   \\
     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 15
                  Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 15 of 17
 1               TWELFTH CLAIM FOR RELIEF – DEFENDANT DIAMOND RING
                                [18 U.S.C. § 981(a)(1)(A)]
 2
        66. Plaintiff repeats and re-alleges each and every allegation set forth in paragraphs 1 through
 3

 4
     32 above.

 5      67. 18 U.S.C. § 981(a)(1)(A) provides for forfeiture of all property, real or personal, involved

 6   in a transaction in violation of 18 U.S.C. §§ 1956 and 1957 of this title, or any property traceable

 7   to such property.

 8      68. As set forth above, the defendant diamond ring was involved in financial transactions
 9   in violation of 18 U.S.C. §§ 1956(a)(1)(B) and 1957 and is therefore subject to forfeiture.
10
            WHEREFORE, the plaintiff United States of America prays that a warrant in rem be
11
     issued for the arrest of the defendant properties and that due notice be given to all parties to
12
     appear and show cause why the forfeiture should not be decreed; that judgment be entered
13

14   declaring the defendant properties be forfeited to the United States of America for disposition

15   according to law; and that the United States of America be granted such other relief as this Court

16   may deem just and proper, together with the costs and disbursement of this action.

17          RESPECTFULLY SUBMITTED this 25th day of January, 2019.
18                                                  SHAWN N. ANDERSON
                                                    United States Attorney
19                                                  Districts of Guam and the NMI
20

21                                             By: /s/ Mikel W. Schwab
                                                   JESSICA F. WESSLING
22                                                 MIKEL W. SCHWAB
                                                   Assistant U.S. Attorneys
23

24

25

26

     VERIFIED COMPLAINT
     FOR FORFEITURE IN REM
     PAGE - 16
                 Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 16 of 17
Case 1:19-cv-00002 Document 1 Filed 01/25/19 Page 17 of 17
JS 44 (Rev. 08/18)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
                                                                                                            2008 BLACK MERCEDES BENZ G55, VIN NO.
United States of America                                                                                    WDCYR71E58X175031, GUAM LICENSE PLATE NO. MG2342, et al.
                                                                                                            (See Attachment A for a full list of defendants)
    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
AUSA Mikel W. Schwab and AUSA Jessica F. Wessling, 108 Hernan
Cortez Ave Ste 500, Hagatna, Guam 96910, 671-472-7332


II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                        and One Box for Defendant)
u 1    U.S. Government                u 3     Federal Question                                                                     PTF       DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         u 1       u 1       Incorporated or Principal Place       u 4     u 4
                                                                                                                                                         of Business In This State

u 2    U.S. Government                u 4     Diversity                                              Citizen of Another State          u 2    u    2   Incorporated and Principal Place    u 5     u 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                             of Business In Another State

                                                                                                     Citizen or Subject of a           u 3    u    3   Foreign Nation                      u 6     u 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                             Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                         BANKRUPTCY                    OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              u 625 Drug Related Seizure          u 422 Appeal 28 USC 158          u 375 False Claims Act
u   120 Marine                       u   310 Airplane                 u 365 Personal Injury -              of Property 21 USC 881        u 423 Withdrawal                 u 376 Qui Tam (31 USC
u   130 Miller Act                   u   315 Airplane Product               Product Liability        u 690 Other                               28 USC 157                       3729(a))
u   140 Negotiable Instrument                 Liability               u 367 Health Care/                                                                                  u 400 State Reapportionment
u   150 Recovery of Overpayment      u   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                u 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              u 820 Copyrights                 u 430 Banks and Banking
u   151 Medicare Act                 u   330 Federal Employers’             Product Liability                                            u 830 Patent                     u 450 Commerce
u   152 Recovery of Defaulted                 Liability               u 368 Asbestos Personal                                            u 835 Patent - Abbreviated       u 460 Deportation
        Student Loans                u   340 Marine                         Injury Product                                                     New Drug Application       u 470 Racketeer Influenced and
        (Excludes Veterans)          u   345 Marine Product                 Liability                                                    u 840 Trademark                        Corrupt Organizations
u   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY                         LABOR                     SOCIAL SECURITY                u 480 Consumer Credit
        of Veteran’s Benefits        u   350 Motor Vehicle            u 370 Other Fraud              u 710 Fair Labor Standards          u 861 HIA (1395ff)               u 485 Telephone Consumer
u   160 Stockholders’ Suits          u   355 Motor Vehicle            u 371 Truth in Lending                Act                          u 862 Black Lung (923)                 Protection Act
u   190 Other Contract                       Product Liability        u 380 Other Personal           u 720 Labor/Management              u 863 DIWC/DIWW (405(g))         u 490 Cable/Sat TV
u   195 Contract Product Liability   u   360 Other Personal                 Property Damage                 Relations                    u 864 SSID Title XVI             u 850 Securities/Commodities/
u   196 Franchise                            Injury                   u 385 Property Damage          u 740 Railway Labor Act             u 865 RSI (405(g))                     Exchange
                                     u   362 Personal Injury -              Product Liability        u 751 Family and Medical                                             u 890 Other Statutory Actions
                                             Medical Malpractice                                            Leave Act                                                     u 891 Agricultural Acts
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            u 790 Other Labor Litigation          FEDERAL TAX SUITS              u 893 Environmental Matters
u   210 Land Condemnation            u   440 Other Civil Rights         Habeas Corpus:               u 791 Employee Retirement           u 870 Taxes (U.S. Plaintiff      u 895 Freedom of Information
u   220 Foreclosure                  u   441 Voting                   u 463 Alien Detainee                 Income Security Act                  or Defendant)                   Act
u   230 Rent Lease & Ejectment       u   442 Employment               u 510 Motions to Vacate                                            u 871 IRS—Third Party            u 896 Arbitration
u   240 Torts to Land                u   443 Housing/                       Sentence                                                            26 USC 7609               u 899 Administrative Procedure
u   245 Tort Product Liability               Accommodations           u 530 General                                                                                             Act/Review or Appeal of
u   290 All Other Real Property      u   445 Amer. w/Disabilities -   u 535 Death Penalty                  IMMIGRATION                                                          Agency Decision
                                             Employment                 Other:                       u 462 Naturalization Application                                     u 950 Constitutionality of
                                     u   446 Amer. w/Disabilities -   u 540 Mandamus & Other         u 465 Other Immigration                                                    State Statutes
                                             Other                    u 550 Civil Rights                   Actions
                                     u   448 Education                u 555 Prison Condition
                                                                      u 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
u 1 Original             u 2 Removed from                 u 3         Remanded from             u 4 Reinstated or       u 5 Transferred from     u 6 Multidistrict                  u 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                   Litigation -
                                                                                                                        (specify)                        Transfer                      Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           21 U.S.C. § 881(a)(6) and 18 U.S.C. §§ 1981(a)(1)(A), 1956(a)(1)(B) and 1957
VI. CAUSE OF ACTION Brief description of cause:
                                           Drug related civil forfeiture
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION         DEMAND $                 CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                        JURY DEMAND:         u Yes      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE Honorable Frances Tydingco-Gatewood DOCKET NUMBER 1:19-CV-00002
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
01/25/2019                                                              /s/ Mikel W. Schwab
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                          MAG. JUDGE
                                         Case 1:19-cv-00002 Document 1-1 Filed 01/25/19 Page 1 of 2
                                 Attachment A

Full List of Defendants

2008 BLACK MERCEDES BENZ G55, VIN NO. WDCYR71E58X175031, GUAM LICENSE
PLATE NO. MG2342;

2015 SILVER LEXUS LX570, VIN NO. JTJHY7AX9F4179413, GUAM LICENSE PLATE
NO. SR2865;

$22,510.60 IN U.S. CURRENCY SEIZED FROM COAST 360 FEDERAL CREDIT UNION
BANK VALUE CHECKING ACCOUNT FOR ACCOUNTING NO. ENDING IN LAST
FOUR DIGITS 4764, HELD IN THE NAMES OF RAYMOND J. MARTINEZ AND
JUANITA MARIE Q. MOSER,

$9,016 IN U.S. CURRENCY,

$1,801 IN U.S. CURRENCY,

2013 YELLOW SUZUKI HAYABUSA GSX1300RAZL3, VIN NO. JS1GX72B3D2100292,
and

LADY’S PLATINUM RING WITH ONE ROUND BRILLIANT CUT DIAMOND 2.95
CARATS (ESTIMATED).




           Case 1:19-cv-00002 Document 1-1 Filed 01/25/19 Page 2 of 2
